348 F.2d 913
Willie Bristol WATSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21858.
United States Court of Appeals Fifth Circuit.
July 14, 1965.

Jacob Rassner, New York City, for appellant.
Robert C. McDiarmid, Morton Hollander, Attys., Dept. of Justice, Washington, D.C., John W. Douglas, Asst. Atty. Gen., Edward E. Boardman, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and RIVES and BELL, Circuit Judges.
PER CURIAM.


1
It is ordered that the petition for rehearing filed in the above styled and numbered cause be, and the same is, hereby denied.  The petitioner's insistence, that since the alleged malpractice was on a federal enclave, the Georgia law does not apply, is answered by the statute, 16 U.S.C.A. 457.  See Buchanan v. United States, 8 Cir. 1962, 305 F.2d 738; Ashley v. United States, D.C.Neb. 1963, 215 F.Supp. 39, 43.